Title: From Benjamin Franklin to Mary Hopkinson, 6 July 1765
From: Franklin, Benjamin
To: Hopkinson, Mary


Dear Madam,
London, July 6. 1765
Agreable to your Request when I last had the Pleasure of seeing you, I did, soon after my Arrival here, begin an Enquiry after your Family. My Friend, Mr. Burrow, Vice President of the Royal Society, kindly undertook to assist me in it, than whom there could not be a fitter Person, as he delights in such Disquisitions, and being moreover a considerable Law-Officer, viz. Master of the Crown-Office in the King’s Bench, he could readily obtain Access to the Records and Places where the Enquiry should be made. The Bundle of Papers herewith sent, being read in order, will show you the Progress and Success of it; on which I congratulate you; and desiring to be kindly remember’d to all your Children, I remain, Dear Madam, Your most obedient humble Servant
B Franklin
Mrs Hopkinson
